Case 1:11-cv-05474-LAP-GWG Document 300

  
 

  

BLECTRONICALLY FILED
DOC #: |
ATE FILED: 3-2.

ern

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    
 

 

 
  

 
  

NEW YORK CITY DISTRICT COUNCIL
OF CARPENTERS PENSTON FUND, et

 

al.,
11 Civ. 5474 (LAP)
Plaintiffs, 16 Civ. 3551 (LAP)
~against— ORDER

 

MICHAEL FORDE, et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is Defendant Michael Forde’s motion to
amend the November 14, 2018 judgment (the “Judgment”) [dkt. no.
281). Specifically, Defendant requests the Court (1) “[P]rovide
for credits of $2,284,338.89 plus any monies received in
settlement from defendant Hayes,” and (2) “[A]dd offset language
in this Judgment that provides that monies recovered in this
Judgment will be utilized to offset the joint criminal
restitution obligations of Forde, Greaney and Hayes as
compensatory damages for the same loss.” [dkt. no. 281].
Additionally, Defendant requests a stay of enforcement of the
Judgment [dkt. no. 298].

With respect to Defendant’s first request, as a threshold
matter, Plaintiffs New York City District Council of Carpenters
Pension Fund, et al. (“Plaintiffs”) “do not dispute Forde’s

assertion that, as of the date of the Judgment, he was entitled

1

 
Case 1:11-cv-05474-LAP-GWG Document 300 Filed 03/20/19 Page 2 of 4

to total credits of $2,284,338.89, consisting of the credits
already reflected in the Judgment in the amount of $2,010,778.91
and credits for additional restitution payments of $273,559.98."
(Funds’ Response to Forde’s Motion to Alter or Amend Judgment
(“P1L. Opp.”), dated Jan. 23, 2019 [dkt. no. 293] at 2).
Accordingly, the Judgment should be amended to reflect a
reduction in both the RICO and ERISA components by $273,559.98.

Defendant argues that “monies paid by Brian Hayes should
have been included in the calculus.” (Memorandum of Law in
Support of Motion to Alter or Amend Judgment (“Def. Br.”), dated
Dec. 6, 2018 [dkt. no. 280-1] at 2). Plaintiffs point out,
however, that they did not receive consideration for the
Gismissal without prejudice of their claims against Hayes. (Pl.
Opp. at 3}.

Defendant’s second request is to add offset language to the
Judgment such that monies recovered will be used to offset the
joint criminal restitution obligations of Forde, Greaney, and
Hayes. Defendant argues under the Mandatory Victims Restitution
Act § 3664(j}) (2) that “not only are credits appropriate for
monies paid before the Civil Judgment, there should be offsets
against the Criminal Judgment for monies collected by virtue of
the Civil Judgment ‘as compensatory damages for the same loss’.”

(Def. Br. at 4}.

 
Case 1:11-cv-05474-LAP-GWG Document 300 Filed 03/20/19 Page 3 of 4

Although the MVRA does not detail the exact procedures for
such an offset, the Court of Appeals has said, citing other
clreuits, that “[D]efendants are entitled to move the district
court for a credit or offset to their restitution obligations
pursuant to § 3664(j) (2) once a victim has recovered such
damages.” United States v. Yalincak, 853 F.3d 629, 637 (2d Cir.
2017). The district court here refers to the criminal court
that imposed the original restitution obligations. Accordingly,
the criminal case is the correct avenue for § 3664(j) (2) relief.

Finally, the request to continue the stay of enforcement of
the judgment is denied. Much time has passed, and defense
counsel has not shown appropriate cause to continue the stay

pending appeal.

 

 

 
Case 1:11-cv-05474-LAP-GWG Document 300 Filed 03/20/19 Page 4 of 4

Defendant’s motion to amend the judgment [fdkt. no. 281] is
denied except to the extent that it seeks to reduce both
components of the Judgment by $273,559.98, resulting in an
amended judgment against Defendant pursuant to RICO of
$12,635,438.11 and pursuant to ERISA of $2,688,920.11.
Defendant’s request to stay enforcement of the judgment [dkt.

no. 298] is denied. The parties shall submit an amended order.

SO ORDERED.

Dated: New York, New York
March 20, 2019

bitter b. Faccha

LORETTA A. PRESKA
Senior United States District Judge

 
